DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application

Claims 1-4, 6-14, 16-19, 20 and 21 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.
Claim 21 remains allowed.

Response to Arguments
Applicant’s remarks dated 18 July 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-4 and 6-14 under 35 U.S.C. 102(a)(1)/103 over Wu is WITHDRAWN over the instant amendment requiring the conformal growth of carbon is over only a portion of the substrate not the entire thing like in Wu. Wu also does not disclose that the aluminum oxide is over the entire substrate, merely only portions thereof.

The rejection of claims 16, 18 and 19 under 35 U.S.C. 102(a)(1) over Saito is MAINTAINED. As is the dependent rejection of claims 17 under 35 U.S.C. 103 over Saito are MAINTAINED and updated below to reflect the instant amendment.
The traversal is that Saito “does not disclose a nucleic acid assembled into a configuration having a predetermined shape on only a portion of a substrate to create a pattern and a protective layer deposited (by ALD, VD, etc., is immaterial as it is a product claim) over the pattern and over the remainder of the substrate . . . Saito includes shaping DNA . . . into a form such as film, sheet, fiber or lump and subsequently forming a protective layer over the formed shape. The shaped[sic] of Saito are free-formed shapes. Such shapes are not deposited upon a substrate into a configuration having a predetermined shape.” (Saito at 8). This is not persuasive, from Figures 1-3 of Saito one can see that the nucleic acid is applied on not the entire substrate as an adhesive layer is added to the sides and the substrate covers over the entire substrate equally. This broadly meets a predetermined shape.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 20, “the assembled nucleic acid” lacks antecedent basis earlier in the claim, it is being construed as earlier in the claim as “an assembled nucleic acid”.

Claim Rejections - 35 USC §§ 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito.
Regarding claim 16, Saito discloses a composition comprising:	A nucleic acid (DNA, Saito at 1) assembled into a pattern on a substrate (sheet, film, fiber, etc., Saito at [0037]) assembled onto a configuration having a predetermined shape on only a portion of a substrate to create said pattern (Saito at “Figure 3”); and
A protective layer (Id.) deposited by CVD (Saito at [0042]; Note that while this is explicitly stated by Saito, this is also a product-by-process limitation, see supra) wherein the configuration si applied over the remainder of the substrate and it is impermeable to decomposition gases of the ncleic acid during carbonization (as a ceramic is utilized, Saito at [0041]).
With respect to claim 19, ceramic can be utilized (Saito at [0041]) and ceramics (vis a vis oxides) are considered by applicants to be suitable and do not allow for decomposition gases of the nucleic acid to exit during carbonization (Instant Specification at [0051]).
Regarding claim 18, as discussed supra usage of ALD is a product-by-process aspect.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claim 16 above. 
As to claim 17, Saito discloses the thickness is 2 mm or less (Saito at [0050]) which overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).
Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over “Patterned Graphene as Source/Drain Electrodes for Bottom-Contact Organic Field-Effect Transistors” to Di et al. (hereinafter, “Di at __”).
Regarding claim 1, Di discloses a carbonized composition (Di at “Abstract”) having a predetermined shape on only a portion of the substrate to create a pattern on the substrate (“Figure 2”). The remainder of the claim is drawn to product-by-process limitations (forming and removing the protective layer and carbonizing) which as discussed in previous Office Actions renders the claim that of a product-by-process limitation. The remaining claims 2-4 and 6-14 are all process limitations that do not affect the final product.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over “Morphology-Retaining Carbonization of Honeycomb-Patterned Hyperbranched Poly(phenylene vinylene) Film” to Ejima et al. (hereinafter, “Ejima at __”).
Regarding claim 1 Ejima discloses a carbonized composition (Ejima at “Abstract”) having a predetermined shape on only a portion of the substrate to create a pattern on the substrate (honeycomb carbonized structure, Ejima at “Figure 3”). The remainder of the claim is drawn to product-by-process limitations (forming and removing the protective layer and carbonizing) which as discussed in previous Office Actions renders the claim that of a product-by-process limitation. The remaining claims 2-4 and 6-14 are all process limitations that do not affect the final product.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over  “Directed integration of ZnO nanobridge sensors using photolithographically patterned carbonized photoresist” to Huang et al. (hereinafter, “Huang at __”).
Regarding claim 1, Huang discloses a carbonized composition (Huang at “Abstract”) having a predetermined shape on only a portion of the substrate to create a pattern on the substrate carbonized PR is in two separate structures on the substrate, Huang at “Fig. 1(b)”). The remainder of the claim is drawn to product-by-process limitations (forming and removing the protective layer and carbonizing) which as discussed in previous Office Actions renders the claim that of a product-by-process limitation. The remaining claims 2-4 and 6-14 are all process limitations that do not affect the final product.

Conclusion
Claims 1-4, 6-14 and 16-20 are rejected. Claim 21 remains allowed. Claim 20 would be allowable absent the above 112(b) issue for reasons already of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759